DETAILED ACTION
This is in response to communication filed on 2/4/2022.
Status of Claims
Claims 1 – 14 and 16 – 19 are pending, of which claims 1 and 14 are in independent form.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 9, 14, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tattersall et al., U.S. Patent Application 5,920,267 (hereinafter referred to as Tattersall) (from Applicant’s IDS).

Referring to claim 1, Tattersall discloses “A method for identifying communication-ready data bus subscribers that are connected to a local bus, in Fig. 1(a) ring bus, identifying nodes via outgoing signals O.S.1/O.S.2 and return signals R.S.1/R.S.2), “the method comprising: sending at least one data packet from a local bus master to a communication-ready data bus subscriber, among a plurality of communication-ready data bus subscribers in the local bus, for querying an address of the communication-ready data bus subscriber” (column 5 lines 28 – 38 master node M automatically polling every node location and column 5 lines 3 – 15 master node M receiving a return signal with an included unique node identifier of the addressee node); receiving, at the local bus master, the at least one data packet transmitted via the local bus” (Fig. 1(a) return signal R.S.1 and column 4 line 47 – column 5 line 2 addressee node generates a return signal. Structure of signals is shown in column 7 with a header and control frame), “the at least one data packet being received at the local bus master comprises the address of a communication-ready data bus subscriber, wherein the communication-ready data bus subscriber is in a sequence of communication-ready data bus subscribers” (Fig. 1(a) and column 4 line 38 – column 5 line 15 master node M transmits an outgoing signal with a relative address that passes through nodes on its way to an addressee node); “and mapping, via the local bus master, the received address to a relative position of the communication-ready data bus subscriber in the sequence of communication-ready data bus subscribers in the local bus” (column 5 lines 28 – 38 master node M automatically updates a table in non-volatile memory which correlates node locations with identifiers by polling every node location and logging the identifier in the return signal).

As per claim 2, Tattersall discloses “said sending the at least one data packet is conducted before said receiving the at least one data packet” (column 5 lines 28 – 38 master node M automatically polling every node location and column 5 lines 3 – 15 master node M receiving a return signal with an included unique node identifier of the addressee node), “and wherein for querying the address, the at least one data packet comprises a counter value for controlling the querying, and an address data field for writing the address of the at least one communication-ready data bus subscriber” (column 4 lines 38 – 46 outgoing signal has a count value for the relative address.  Note that column 7 shows a detailed view of the frame used for outgoing signals, wherein the signal includes <rel> and <irel>.  Here <rel> is the address that is a count value and <irel> is the inverse of the <rel> field.  Further, <DGA> is a destination group address.  Therefore, the frame includes a counter value (<irel> or <rel>) and an address field <DGA>)).

	As per claim 3, Tattersall discloses “the same at least one data packet is transmitted by the local bus master, received by the one communication-ready data bus subscriber the address of which will be queried, sent by the one communication-ready data bus subscriber, and received by the local bus master” (Fig. 1(a) and column 5 lines 43 – 67 outgoing signal O.S.1 is transmitted from the master node and received by the addressee node.  The addressee node processes the signal and generates a return signal containing its identifier and relevant return information.  As at column 5 lines 34 – 38, the master node may poll every node location for its identifier).

As per claim 4, Tattersall discloses “sending the at least one data packet comprises sending a plurality of data packets, wherein the number of data packets corresponds to the number of communication-ready data bus subscribers” (column 5 lines 34 – 38, the master node may poll every node location for its identifier).

	As per claim 5, Tattersall discloses “each data packet for querying the address of a communication-ready data bus subscriber, corresponding to a relative position of the communication-ready data bus subscriber in the sequence of communication-ready data bus subscribers in the local bus, is included in the plurality of data packets” (column 5 lines 34 – 38, the master node may poll every node location for its identifier.  Also column 4 line 38 – column 5 line 15 master node M transmits an outgoing signal with a relative address that passes through nodes on its way to an addressee node).

	As per claim 6, Tattersall discloses “the local bus master assigning each data packet to an associated communication-ready data bus subscriber as a result of the local bus master setting the counter value of each data packet so as to be associated with a position in the sequence” (column 5 lines 34 – 38, the master node may poll every node location for its identifier.  Also column 4 line 38 – column 5 line 15 master node M transmits an outgoing signal with a relative address that passes through nodes on its way to an addressee node).

	As per claim 7, Tattersall discloses “the setting of the counter value takes place at a predetermined incremental count offset from a reference value, so that the count column 4 line 38 – column 5 line 15 master node M transmits an outgoing signal with a relative address that passes through nodes on its way to an addressee node, the value of the relative address is decremented until the value is a preset common addressee value).

	As per claim 8, Tattersall discloses “writing an address stored in the communication-ready data bus subscriber into the address data field of the data packet if the current counter value in the data packet corresponds to a reference value in the communication-ready data bus subscriber” (column 4 line 38 – column 5 line 2 preset common addressee value of 1 and column 5 lines 28 – 42 polling nodes and logging the identifier in the return signal).

	As per claim 9, Tattersall discloses “the data bus subscriber is communication- ready if the data bus subscriber is clock-synchronized to the local bus and a processing unit of the data bus subscriber is able to process data received via the local bus” (column 6 lines 54 – 56 command to sync clocks, column 3 lines 41 – 43 processor, and column 3 lines 59 – 61 process data).

Referring to claim 14, claim 1 recites the corresponding limitations as that of claim 14.  Therefore, the rejection of claim 1 applies to claim 14. 
Also, Tattersall discloses “the local bus master comprising: a receiver” and “a mapper” (column 3 lines 40 – 43 each node comprises a data processing and communication circuit 10.  Column 5 lines 34 – 38 the master node operates to automatically update a table which correlates node locations with identifiers).

	As per claims 18 and 19, Tattersall discloses “wherein, after receiving the at least one data packed for querying an address of the communication ready data bus subscriber from the local bus master, the communication ready data bus subscriber which is being queried changes the at least one data packet back and sends the at least one data packet back to the local bus master” and “the communication ready data bus subscriber changes the at least one data packet by writing the address of the communication-ready data bus subscriber” (column 5 lines 9 – 14 “When generating the return signal, the addressee node includes a unique node identifier so that the master node M knows the source of the return signal. As the return signal passes through each node on the return path, each node may add captured data together with its unique identifier onto a data stream part of the return signal”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tattersall in view of Kusama et al., U.S. Patent Application 2012/0023206 (hereinafter referred to as Kusama) (from Applicant’s IDS).

	As per claims 10 and 11, Tattersall discloses “sending the at least one data packet for querying the address” (column 5 lines 28 – 38 master node M automatically updates a table in non-volatile memory which correlates node locations with identifiers by polling every node location and logging the identifier in the return signal).
Tattersall does not appear to explicitly disclose “before sending the at least one data packet for querying the address, sending another data packet from the local bus master to all data bus subscribers in order to count the communication-ready data bus subscribers in sequence, wherein the other data packet has a different counter value for counting that each of the communication-ready data bus subscribers changes in sequence” and “the local bus master identifying the plurality of communication-ready data bus subscribers based on the other counter value.”
	However, Kusama discloses “sending another data packet from the local bus master to all data bus subscribers in order to count the communication-ready data bus subscribers in sequence, wherein the other data packet has a different counter value for counting that each of the communication-ready data bus subscribers changes in sequence” and “the local bus master identifying the plurality of communication-ready data bus subscribers based on the other counter value” (Fig. 3A master node sends device count frame 106, node receives device count frame 107, node count value is incremented 108, transmit device count frame to next node 109, calculate number of node devices from received device count frame 111).
	It would have been obvious to one of ordinary skill in the art to combine Kusama with Tattersall so that Kusama’s node device counting method is done before nodes are polled for their addresses (as in Tattersall).
Tattersall and Kusama are analogous art because they are from the same field of endeavor, which is ring network communications.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tattersall and Kusama before him or her, to modify the teachings of Tattersall to include the teachings of Kusama so that a separate packet with a separate counter is used to determine the number of connected nodes before the nodes’ addresses are polled.
The motivation for doing so would have been to provide a means for ensuring that the master has full recognition and understanding of the full network of nodes.
Therefore, it would have been obvious to combine Kusama with Tattersall to obtain the invention as specified in the instant claim.

Note, claim 16 recites the corresponding limitations of claim 10.  Therefore, the rejection of claim 10 applies to claim 16.

Claims 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tattersall in view of Berenbaum, U.S. Patent Application 20130297829 (hereinafter referred to as Berenbaum), further in view of Gorti, U.S. Patent Application 20140173345 (hereinafter referred to as Gorti).

As per claim 12, Tattersall discloses “the sending of the at least one data packet for querying the address and/or the sending of the other data packet for counting is repeated” (column 5 lines 34 – 38 polling every node location and column 5 lines 43 – 67 outgoing signal O.S.1 followed by outgoing signal O.S.2).
Tattersall does not appear to explicitly disclose “the sending of the at least one data packet for querying the address and/or the sending of the other data packet for counting is repeated until a status signal at a status signal input of the local bus master signals that all data bus subscribers connected to the local bus are communication-ready.”
However, Berenbaum discloses “the sending of the at least one data packet for querying the address and/or the sending of the other data packet for counting is repeated until a status signal” “signals that all data bus subscribers connected to the local bus are communication-ready” ([0013] verifying, via a slave ready signal, that the linked slaves are ready to receive a transaction).
Tattersall and Berenbaum are analogous art because they are from the same field of endeavor, which is ring network communications.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tattersall and Berenbaum before him or her, to modify the teachings of Tattersall to include the 
The motivation for doing so would have been to permit the slaves to take a variable number of cycles before responding to the master's command (as stated by Berenbaum at [0025]).
Neither Tattersall nor Berenbaum appears to explicitly disclose “a status signal at a status signal input of the local bus master signals that all data bus subscribers connected to the local bus are communication-ready.”
However, Gorti discloses “a status signal at a status signal input of the local bus master signals that all data bus subscribers connected to the local bus are communication-ready” (Fig. 1 and [0014] each slave transmits a BIST_Resume signal to the master over the ring or over separate control lines).
Tattersall, Berenbaum, and Gorti are analogous art because they are from the same field of endeavor, which is ring network communications.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tattersall, Berenbaum, and Gorti before him or her, to modify the teachings of Tattersall and Berenbaum to include the teachings of Gorti so that a status signal at a status signal input of the local bus master signals that all data bus subscribers connected to the local bus are communication-ready. 
The motivation for doing so would have been to permit the slaves signal their state while leaving the data bus open for other communications.


	As per claim 13, Tattersall discloses “for each communication-ready data bus subscriber the local bus master sends a respective data packet for querying the address” “wherein the local bus master maps the addresses of each connected data bus subscriber to the position in the sequence for the physical position of each data bus subscriber in the local bus” (column 5 lines 28 – 38 master node M automatically updates a table in non-volatile memory which correlates node locations with identifiers by polling every node location and logging the identifier in the return signal).
	Tattersall does not appear to explicitly disclose polling the nodes and “if according to the status signal all data bus subscribers connected to the local bus are communication-ready” mapping the addresses to the position.
	However, Berenbaum discloses checking “according to the status signal all data bus subscribers connected to the local bus are communication-ready” ([0013] verifying, via a slave ready signal, that the linked slaves are ready to receive a transaction).
Tattersall and Berenbaum are analogous art because they are from the same field of endeavor, which is ring network communications.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tattersall and Berenbaum before him or her, to modify the teachings of Tattersall to include the teachings of Berenbaum so that a status signal is used to show that all nodes are ready for communication.

Also, as above, Tattersall, Berenbaum, and Gorti are analogous art because they are from the same field of endeavor, which is ring network communications.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tattersall, Berenbaum, and Gorti before him or her, to modify the teachings of Tattersall and Berenbaum to include the teachings of Gorti so that a status signal at a status signal input of the local bus master signals that all data bus subscribers connected to the local bus are communication-ready. 
The motivation for doing so would have been to permit the slaves signal their state while leaving the data bus open for other communications.
Therefore, it would have been obvious to combine Gorti with Tattersall and Berenbaum to obtain the invention as specified in the instant claim.

Note, claim 17 recites the corresponding limitations of claims 12 and 13.  Therefore, the rejections of claims 12 and 13 apply to claim 17.

Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 8 – 9, that Tattersall teaches the master node sending a signal to an addressee node wherein the signal has a relative address of the addressee node.  Applicant goes on to state that the master node of Tattersall is not querying the addressee node for its address, but instead the master node sends the address to the addressee node.
The examiner disagrees.  While Tattersall does teach the master node sending a signal with a relative address of the addressee node, Tattersall teaches at column 5 lines 28 – 42:
An important point is that the master node M does not need to know the unique identifier when generating an outgoing signal--it just specifies the node location. Indeed, the relative address is not an address in the conventional sense as it is not the address of a node--it instead governs how many nodes the signal should pass through before a node determines that it is the addressee.

As is seen in Tattersall’s disclosure, the relative address is not a conventional address.  Further, Tattersall discloses “when generating the return signal, the addressee node includes a unique node identifier so that the master node M knows the source of the return signal. As the return signal passes through each node on the return path, each node may add captured data together with its unique identifier onto a data stream part of the return signal” at column 5 lines 3 – 15.  
Further, it is seen that Tattersall teaches the master node M automatically polling every node location at column 5 lines 28 – 38.
Thus, it is seen that Tattersall teaches the master node sending a packet for querying an address of a bus subscriber.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN G SNYDER/Primary Examiner, Art Unit 2184